Appellate Case: 20-9587    Document: 010110689996         Date Filed: 05/27/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JUANA COSTILLA BARRIOS,

        Petitioner,

  v.                                                           No. 20-9587
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       Petitioner Juana Costilla Barrios, a Mexican national, seeks review of a

 Board of Immigration Appeals (BIA) decision affirming the denial of her application

 for cancellation of removal. Because we lack jurisdiction to review either issue

 Petitioner raises, we dismiss the petition for review.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-9587    Document: 010110689996       Date Filed: 05/27/2022      Page: 2



       I. Background

       Petitioner is a native and citizen of Mexico. She entered the United States

 illegally in 1992 at the age of sixteen. She has five children who were born here.

       In 2013, the Department of Homeland Security charged Petitioner with being

 removable. She conceded removability (as a noncitizen who was present without

 being admitted or paroled) but applied for cancellation of removal under 8 U.S.C.

 § 1229b(b)(1).1 She asserted her removal to Mexico would cause exceptional and

 extremely unusual hardship to her five United States citizen children, all of whom, as

 of 2013, were under the age of twenty-one.

       In 2018, an immigration judge (IJ) held a hearing on her application. By that

 time, only two of Petitioner’s children were under the age of twenty-one—her

 youngest son was fourteen and her second youngest son was twenty.

       The IJ denied Petitioner’s application at the end of the hearing. He first

 explained that only the two youngest children could serve as qualifying relatives for

 purposes of assessing the statutory hardship requirement because the “older children

 have turned 21 since [Petitioner] filed her [cancellation] application and no longer

 qualify as children as that term is defined in the Act.” R. at 81-82. He then

 concluded Petitioner had not met her burden of showing that her removal would

 cause exceptional and extremely unusual hardship to her two youngest sons.


       1
          To be eligible for cancellation of removal as a non-permanent resident,
 Petitioner needed to show, inter alia, that her “removal would result in exceptional
 and extremely unusual hardship” to a spouse, parent, or child, who is a United States
 citizen. 8 U.S.C. § 1229b(b)(1)(D).
                                            2
Appellate Case: 20-9587     Document: 010110689996          Date Filed: 05/27/2022       Page: 3



        Petitioner appealed to the BIA. She argued the IJ erred in making the hardship

 determination with respect to her two youngest sons. In doing so, she contended that

 her second youngest son should still be considered a qualifying relative for purposes

 of her case on appeal even though he had, by that time, turned twenty-one. She did

 not challenge the IJ’s conclusion that her three oldest children could not serve as

 qualifying relatives because they had turned twenty-one prior to the hearing.

        In a three-member panel decision, the BIA upheld the IJ’s hardship

 determination. Although the BIA acknowledged the IJ made some “mistaken

 statements,” it conducted a de novo review and concluded the statements would not

 change the result of the case. Id. at 3. The BIA held that the “[IJ] properly

 determined that the evidence did not meet [Petitioner’s] burden to establish

 exceptional and extremely unusual hardship to her children if she departs the United

 States.” Id. at 4. The BIA further explained:

        The [IJ] found that [Petitioner’s] children were physically healthy, and
        although she testified that her 20-year-old son has some learning disabilities
        and her 14-year-old son has some problems with his feet, the [IJ] properly
        determined that these factors were not of such a nature as to result in
        exceptional and extremely unusual hardship to her children upon [her]
        departure from the United States.
 Id. The BIA also recounted Petitioner’s testimony “that she provides the main financial

 support for her sons, although her 20-year-old son was employed and her 14-year-old son

 receives financial support from his father and the state.” Id. And then the BIA explained

 that “[t]he [IJ] recognized that there would be a loss of the same level of financial

 support, but not of such a nature as to result in exceptional and extremely unusual


                                               3
Appellate Case: 20-9587     Document: 010110689996          Date Filed: 05/27/2022     Page: 4



 hardship to [Petitioner’s] sons.” Id. The BIA considered Petitioner’s argument that her

 older children are not in a position to take care of her younger children but explained that

 “it is not apparent that they could not be of some support.” Id.

        Although the BIA upheld the IJ’s hardship determination with respect to both

 sons, it also appeared to alternatively uphold that determination with respect to

 Petitioner’s youngest son alone. The BIA stated that Petitioner’s sole qualifying relative

 was her fourteen-year-old son, noting that Petitioner’s second youngest son was no

 longer a qualifying relative because he was now over the age of twenty-one. The BIA

 recognized Petitioner’s argument that her second youngest son should continue to be a

 qualifying relative but explained that she “ha[d] not cited to any law or precedent that

 mandates such a result.” Id. at 4 n.1. It then acknowledged the stress to the youngest son

 resulting from Petitioner’s removal “and the challenges of adapting to life in Mexico,

 including any difficulty writing in Spanish,” but concluded that Petitioner “ha[d] not

 pointed to evidence that these challenges rise to the level of exceptional and extremely

 unusual hardship.” Id. at 4-5. The BIA therefore agreed with the IJ “that such difficulty

 has not been shown to constitute exceptional and extremely unusual hardship.” Id. at 5.

        Petitioner filed a timely petition for review of the BIA’s decision.2




        2
         Shortly after filing her petition for review, Petitioner filed a motion to reopen
 with the BIA and a motion to abate her case in this court pending the BIA’s decision
 on the motion to reopen. We granted the motion and abated the case on October 16,
 2020. But when the BIA had taken no action on the motion to reopen after nine
 months, we lifted the abatement on July 27, 2021.

                                              4
Appellate Case: 20-9587     Document: 010110689996         Date Filed: 05/27/2022      Page: 5



        II. Discussion

        “We begin by determining whether we have jurisdiction to review the issues

 raised by petitioner in [her] petition.” Galeano-Romero v. Barr, 968 F.3d 1176, 1181

 (10th Cir. 2020) (internal quotation marks omitted). Two jurisdictional principles are

 relevant here. First, we only retain jurisdiction over a challenge to a final order of

 removal “if . . . the alien has exhausted all administrative remedies available . . . as of

 right.” 8 U.S.C. § 1252(d)(1); see also Torres de la Cruz v. Maurer, 483 F.3d 1013,

 1017 (10th Cir. 2007) (explaining that “we have jurisdiction only over those claims

 that were presented to the BIA”). Second, under the mootness doctrine, we lack

 jurisdiction to review an issue if the resolution of that issue will not change the

 outcome of the case. See Ghailani v. Sessions, 859 F.3d 1295, 1300 (10th Cir. 2017)

 (“In cases involving mootness, the starting point for our analysis is the familiar

 proposition that federal courts are without power to decide questions that cannot

 affect the rights of litigants in the case before them.” (brackets and internal quotation

 marks omitted)). “The mootness doctrine derives from the requirement of Art. III of

 the Constitution under which the exercise of judicial power depends upon the

 existence of a case or controversy.” Id. (internal quotation marks omitted).

        Petitioner asserts the BIA erred by considering hardship to only one of her

 qualifying relatives, and she raises two distinct issues related to this assertion. She

 first challenges the BIA’s conclusion that her second youngest son was no longer a

 qualifying relative because he turned twenty-one during her agency appeal. Pet’r’s

 Br. at 5-6. She next argues the BIA erred in affirming the IJ’s conclusion that her

                                             5
Appellate Case: 20-9587     Document: 010110689996          Date Filed: 05/27/2022      Page: 6



 three oldest children were no longer qualifying relatives. She contends the BIA

 “should have—on account of egregious agency delay—considered hardship to those

 of [her] children who were under twenty-one on the date she filed her application for

 cancellation of removal.” Id. at 32 (boldface omitted).

        We start with the second issue. Petitioner did not raise this issue in her appeal to

 the BIA. See generally R. at 9-22 (arguing that the IJ erred in determining that her two

 youngest sons would not suffer exceptional and extremely unusual hardship if she were

 removed). “It is a fundamental principle of administrative law that an agency must have

 the opportunity to rule on a challenger’s arguments before the challenger may bring those

 arguments to court.” Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010).

 Because Petitioner did not raise this issue in her appeal to the BIA, she has not exhausted

 her administrative remedies with respect to this issue for the purposes of this petition for

 review of her final order of removal.3 We therefore lack jurisdiction to consider it. See

 § 1252(d)(1); see also Garcia-Carbajal, 625 F.3d at 1236 (“We lack authority to

 entertain these arguments . . . because Mr. Garcia-Carbajal never pursued them before the

 BIA and so failed to exhaust them administratively.”); Torres de la Cruz, 483 F.3d



        3
         Petitioner explains that she presented a similar issue in her motion to reopen,
 which she filed after her petition for review in this case. See Pet’r’s Br. at 17-18
 (describing issue as “the agency violated her right to due process by repeatedly
 delaying a final hearing in her case for so many years that her three oldest children
 had aged out by the time the [IJ] finally held a hearing on the merits of her case in
 2018”). But she concedes that her “prior counsel did not explicitly raise [that issue]
 to the Board” in her appeal to the BIA. Id. at 18. If the BIA does not rule in her
 favor on her motion to reopen, she may file a separate petition for review of that
 decision.
                                               6
Appellate Case: 20-9587       Document: 010110689996        Date Filed: 05/27/2022    Page: 7



 at 1018 (“The record makes clear that this issue was never presented to the BIA, which

 divests us of jurisdiction.”).

          As for the first issue, Petitioner asserts that the BIA “declined to consider” her

 older son as a qualifying relative, Pet’r’s Br. at 17, and erred as a matter of law in

 concluding he could no longer be a qualifying relative. In response, the government

 argues that Petitioner “fails to acknowledge the Board’s two, alternative analyses of

 the hardship element,” and, as a result, has “failed to demonstrate how her legal

 challenge is tied to a live case or controversy that would justify an exercise of the

 Court’s jurisdiction.” Resp. Br. at 20. Much of the BIA’s decision is spent

 discussing and upholding the IJ’s determination that Petitioner failed to show

 exceptional and unusual hardship to both her sons, not just her youngest son.

 Compare R. at 4 (referring to her “children” and “sons” in three paragraphs and

 discussing both her “20-year-old son” and her “14-year-old son” in two paragraphs in

 the course of agreeing with the IJ’s hardship determination), with id. at 4-5

 (referencing the hardship to Petitioner’s “son” in one paragraph). The government

 therefore argues that Petitioner’s first issue is moot because the BIA has already

 determined, based on its de novo review of the discretionary hardship issue, that

 Petitioner failed to demonstrate the requisite hardship whether the qualifying

 relatives are deemed to be both of her youngest children or just her youngest son

 alone.

          We agree with the government that Petitioner’s first issue is moot. Petitioner’s

 legal challenge relates only to the portion of the BIA’s decision where it determined

                                               7
Appellate Case: 20-9587    Document: 010110689996         Date Filed: 05/27/2022    Page: 8



 that her second youngest son could no longer be a qualifying relative and where it

 discussed the hardship of her removal solely as it related to her youngest son. Thus,

 even if we were to review Petitioner’s legal question and resolve it in her favor, she

 would not be able to obtain relief because the BIA upheld the IJ’s determination that

 she did not establish the requisite hardship after considering the articulated hardship

 to both her sons—a determination that remains unchallenged. Any decision from this

 court on Petitioner’s question of statutory interpretation about whether her second

 youngest son could still be a qualifying relative would therefore be an impermissible

 advisory opinion. See Pub. Serv. Co. of Colo. v. U.S. EPA, 225 F.3d 1144, 1148 n.4

 (10th Cir. 2000) (“This court would violate Article III’s prohibition against advisory

 opinions were it to . . . issue a mere statement that the [agency’s] interpretation and

 application of the law was incorrect without ordering some related relief.”).

       III. Conclusion

       For the foregoing reasons, we dismiss the petition for review.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge




                                             8